BY THE COURT.
Epitomized Opinion
Frazier claims as beneficiary under two insurance policies. The action originated in the municipal court, and the judgment there rendered, in favor of the guardian, was affirmed in the common pleas. Frazier had paid the premiums upon the policies until 1914 and had been designated as the beneficiary.
In one policy it was provided that it would be payable to a relative by blood or marriage equitably entitled to the same by reason of having incurred expense on behalf of the insured or for his or her burial. In the other there was a provision for a change of beneficiary by the insured. In 1914 the policies were surrendered and a new policy issued naming the wards of Scott as beneficiary. The Appellate Court held:
1. That if Frazier would have been entitled to anything on account of incurring expense on behalf of insured she lost it by the issuing of a new policy naming a new beneficiary.
2. That as the policy contained a clause reserving to the assured the right to change the beneficiary, Frazier acquired no vested right in the insurance. Judgment affirmed.